Supreme Court of Florida
                                  _____________

                                  No. SC12-2501
                                  _____________


                                 AMY HINMAN,
                                   Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                [January 16, 2014]


PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Third District

Court of Appeal in State v. Hinman, 100 So. 3d 220 (Fla. 3d DCA 2012), based on

express and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further

consideration, we have determined that jurisdiction was improvidently granted.

Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.

      It is so ordered.

POLSTON, C.J., and PARIENTE, QUINCE, CANADY, LABARGA, and
PERRY, JJ., concur.
LEWIS, J., dissents.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Third District – Case No. 3D11-2748

      (Dade County)

Carlos J. Martinez, Public Defender, Maria E. Lauredo, Chief Assistant Public
Defender, and Howard K. Blumberg, Assistant Public Defender, Miami, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Richard L. Polin, Bureau
Chief Criminal Appeals, and Keri T. Josesph, Assistant Attorney General, Miami,
Florida,

      for Respondent




                                       -2-